      Case 2:17-cv-00913-SPL Document 108 Filed 05/07/19 Page 1 of 2



1
     Michael L. Greenwald (pro hac vice)
     Greenwald Davidson Radbil PLLC
2    7601 N. Federal Highway, Suite A-230
     Boca Raton, Florida 33487
3
     (561) 826-5477
4    (561) 961-5684 (Fax)
     mgreenwald@gdrlawfirm.com
5

6    Aaron D. Radbil (pro hac vice)
     Greenwald Davidson Radbil PLLC
7
     401 Congress Avenue, Suite 1540
8    Austin, Texas 78701
     (512) 803-1578
9
     (561) 961-5684 (Fax)
10   aradbil@gdrlawfirm.com
11
     Class Counsel
12
                               UNITED STATES DISTRICT COURT
13
                                FOR THE DISTRICT OF ARIZONA
14
     Joanne Knapper, on behalf of      )
15   herself and others similarly situated,
                                       ) Case No. 2:17-cv-00913-SPL
16                                     )
                Plaintiff,             ) NOTICE OF CLASS ACTION
17                                     ) SETTLEMENT
18   v.                                )
                                       )
19   Cox Communications, Inc.,         )
20
                                       )
                Defendant.             )
21   _________________________________ )
22
            Plaintiff Joanne Knapper and Defendant Cox Communications, Inc. (the “Parties”)
23
     jointly notify this Court that they have reached an agreement in principle to settle this
24
     matter. To that end, the Parties respectfully request that this Court vacate all case deadlines,
25
     deny all pending motions as moot, and provide the Parties with thirty days to memorialize
26
     the terms of their settlement agreement, establish a class action notice and administration
27

28




                                                    1
      Case 2:17-cv-00913-SPL Document 108 Filed 05/07/19 Page 2 of 2



1    plan, and for Ms. Knapper, pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,
2    to file her unopposed motion for preliminary approval of the class action settlement.
3          WHEREFORE, the Parties respectfully request that this Court vacate all case
4    deadlines, deny all pending motions as moot, and provide them with thirty days—until
5    June 6, 2019—to finalize their class action settlement agreement and for Ms. Knapper to
6    file her unopposed motion for preliminary approval of the class action settlement.
7

8
     Dated: May 7, 2019                       Respectfully submitted,

9                                             /s/ Michael L. Greenwald
                                              Michael L. Greenwald (pro hac vice)
10
                                              Aaron D. Radbil (pro hac vice)
11                                            Greenwald Davidson Radbil PLLC
12                                            Class Counsel
13
                                              /s/ Petrina A. McDaniel
14                                            Petrina A. McDaniel (pro hac vice)
                                              Keshia W. Lipscomb (pro hac vice)
15
                                              Squire Patton Boggs (US) LLP
16                                            1372 Peachtree Street NW
                                              Atlanta, Georgia 30309
17                                            (678) 272-3207
18                                            (678) 272-3211 (Fax)
                                              petrina.mcdaniel@squirepb.com
19                                            keshia.lipscomb@squirepb.com
20
                                              Counsel for Cox Communications, Inc.
21

22
                                 CERTIFICATE OF SERVICE

23         I certify that on May 7, 2019, the foregoing document was filed with the Court using
24   CM/ECF, which will send notification of such to all counsel of record.
25

26                                            /s/ Michael L. Greenwald
                                              Michael L. Greenwald
27

28




                                                 2
